Name: Council Regulation (EC) NoÃ 1782/2006 of 20Ã NovemberÃ 2006 amending Regulations (EC) NoÃ 51/2006 andÃ (EC)Ã NoÃ 2270/2004, as regards fishing opportunities and associated conditions for certain fish stocks
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 8.12.2006 EN Official Journal of the European Union L 345/10 COUNCIL REGULATION (EC) No 1782/2006 of 20 November 2006 amending Regulations (EC) No 51/2006 and (EC) No 2270/2004, as regards fishing opportunities and associated conditions for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 423/2004 of 26 February 2004 establishing measures for the recovery of cod stocks (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas: (1) By Regulation (EC) No 51/2006 (3) the Council fixed for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) A prohibition to fish for, to retain on board, to tranship or to land Basking Shark and White Shark in all EC, non-EC and international waters should be introduced in the light of international obligations to conserve and protect these species underpinned by, inter alia, the Convention on Migratory Species and the Convention on International Trade in Endangered Species of Wild Fauna and Flora. (3) Given the current level of catches of whiting in the industrial fisheries in the North Sea, a substantial part of the by-catch allowance of whiting can be made available to the human consumption quota for whiting in the North Sea without increasing the total overall catch possibilities. (4) Pursuant to consultations between the Community and Iceland on 20 February 2006 an arrangement was reached on quotas for Icelandic vessels to be fished from the Community quota allocated under its Agreement with the Government of Denmark and the local Government of Greenland by 30 April 2006, and for Community vessels fishing for redfish in the Icelandic Exclusive Economic Zone to be fished between July and December. This arrangement should be incorporated into the Community legal order. (5) The definition of days present within an area as regards fishing effort for vessels in the context of the recovery of certain stocks should be clarified to ensure the correct application of fishing effort limitations. (6) The presentation of the use of certain types of fishing gear without special conditions in respect of the maximum days during which a vessel may be present in an area in the context of the recovery of certain stocks should be revised. (7) There should be an incentive for vessels operating under a system of automatic suspension licenses to use more selective gear in the North Sea. This should be reflected as regards the number of allocated days present within an area. (8) It is necessary to clarify that when more than one grouping of fishing gear is used during the year, none of those gears may be deployed if the total number of days spent at sea already exceeds the number of days laid down for that gear. (9) Vessels fishing in the context of the recovery of Western Channel Sole stocks should be able to benefit from the derogation as regards the maximum number of fishing days under special conditions. Those rules should therefore be clarified. (10) The modification of the definition of days present within an area makes it necessary to clarify the derogation applying to hailing requirements as regards fishing effort for vessels fishing in the context of the recovery of Western Channel Sole stocks. (11) Poland is entitled to a herring quota in zones I and II in accordance with Annex XII to the 2003 Act of Accession. This should be reflected as regards quantitative limitations of licences and fishing permits. (12) Some drafting improvements should be made. (13) By Regulation (EC) No 2270/2004 (4) the Council fixed for 2005 and 2006 the fishing opportunities for Community fishing vessels for certain deep-sea stocks. (14) Pursuant to consultations between the Community and Norway on 31 January 2006 and based on scientific advice, the fishery for roundnose grenadier in zone III, including Norwegian waters, should be restricted to the average catch in the period from 1996 to 2003. This restriction should be incorporated in Regulation (EC) No 2270/2004. (15) Regulations (EC) No 51/2006 and (EC) No 2270/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 51/2006 Regulation (EC) No 51/2006 is hereby amended as follows: (1) the following paragraph shall be added to Article 5: 8. It shall be prohibited for Community vessels to fish for, to retain on board, to tranship and to land the following species in all Community and non-Community waters:  Basking shark (Cetorhinus maximus),  White shark (Carcharodon carcharias).; (2) in Article 7(1) the second indent shall be replaced by the following:  Annex IIB shall apply for the management of hake and nephrops in ICES Divisions VIIIc and IXa with the exception of Gulf of Cadiz.; (3) in Article 7(1) the fourth indent shall be replaced by the following:  Annex IID shall apply for the management of sandeel stocks in ICES Divisions IIa (EC waters), IIIa and Subarea IV; (4) in Article 10, the following subparagraph shall be added: Fishing by Community vessels in waters under the jurisdiction of Iceland shall be limited to the area defined by straight lines sequentially connecting the following coordinates: South Western Area 1. 63 ° 12' N and 23 ° 05' W through 62 ° 00' N and 26 ° 00' W, 2. 62 ° 58' N and 22 ° 25' W, 3. 63 ° 06' N and 21 ° 30' W, 4. 63 ° 03' N and 21 ° 00' W from there 180 ° 00' S; South Eastern Area 1. 63 ° 14' N and 10 ° 40' W, 2. 63 ° 14' N and 11 ° 23' W, 3. 63 ° 35' N and 12 ° 21' W, 4. 64 ° 00' N and 12 ° 30' W, 5. 63 ° 53' N and 13 ° 30' W, 6. 63 ° 36' N and 14 ° 30' W, 7. 63 ° 10' N and 17 ° 00' W from there 180 ° 00' S.; (5) Article 13 shall be replaced by the following: Article 13 Authorisation 1. Fishing vessels flying the flag of Barbados, Guyana, Japan, South Korea, Norway, Suriname, Trinidad and Tobago or Venezuela and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Community waters, within the catch limits set out in Annex I and subject to the conditions provided for in Articles 14, 15 and 16 and 19 to 25. 2. It shall be prohibited for third-country fishing vessels to fish for, to retain on board, to tranship and to land the following species in all Community waters:  Basking shark (Cetorhinus maximus),  White shark (Carcharodon carcharias).; (6) Annexes IA, IB, IIA, IIB, IIC and IV shall be amended in accordance with the text appearing in Annex I to this Regulation. Article 2 Amendments to Regulation (EC) No 2270/2004 The Annex to Regulation (EC) No 2270/2004 shall be amended in accordance with the text appearing in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2006. For the Council The President J. KORKEAOJA (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 70, 9.3.2004, p. 8. (3) OJ L 16, 20.1.2006, p. 1, as last amended by Commission Regulation (EC) No 1642/2006 (OJ L 308, 8.11.2006, p. 5). (4) OJ L 396, 31.12.2004, p. 4, as last amended by Commission Regulation (EC) No 742/2006 (OJ L 130, 18.5.2006, p. 7). ANNEX I The Annexes to Regulation (EC) No 51/2006 are amended as follows: (1) in Annex IA: (a) The entry concerning the species Basking shark in EC waters of zones IV, VI and VII is shall be deleted. (b) The entry concerning the species whiting in zones IIa (EC waters) and IV shall be replaced by the following: Species: whiting Merlangius merlangus Zone: IIa (EC waters), IV WHG/2AC4. Belgium 594 Denmark 2 568 Precautionary TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 668 France 3 860 The Netherlands 1 484 Sweden 3 United Kingdom 10 243 EC 19 420 (1) Norway 2 380 (2) TAC 23 800 Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. Norwegian waters (WHG/*04N ) EC 14 512 (2) in Annex IB: (a) The entry concerning the species Capelin in zone V, XIV (Greenland waters) shall be replaced by the following: Species: Capelin Mallotus villosus Zone: V, XIV (Greenland waters) CAP/514GRN All Member States 0 EC 16 170 (3) (4) TAC Not relevant (b) The entry concerning the species Redfish in zone Va (Icelandic waters) shall be replaced by the following: Species: Redfish Sebastes spp. Zone: Va (Icelandic waters) RED/05A-IS Belgium 100 (5) (6) Germany 1 690 (5) (6) France 50 (5) (6) United Kingdom 1 160 (5) (6) EC 3 000 (5) (6) TAC Not relevant (3) in Annex IIA: (a) Point 3 shall be replaced by the following: 3. Definition of days present within an area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical area defined in point 2 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned.; (b) Point 8.1.(i) shall be replaced by the following: (i) The vessel shall have been present in the area in the year 2003, 2004 or 2005 with fishing gear on board referred to in point 4.b. In 2006 the quantities of cod retained on board shall represent less than 5 % of the total landings of all species made by the vessel according to the landings in live weight recorded in the Community logbook. During a management period when a vessel is making use of this provision the vessel may not at any time carry on board fishing gear other than that specified in points 4.b.iii or 4.b.iv.; (c) Point 13, Table I shall be replaced by the following: TABLE I Maximum days a vessel may be present in 2006 within an area by fishing gear Areas as defined in point: Gear group Point 4 Special condition Point 8 Denomination (7) 2.1.a Kattegat 2.1.b 1  Skaggerak 2  II, IVa,b,c 3  VIId 2.1.c VIIa 2.1.d VIa 1 2 3 4.a.i Trawls or Danish seines with mesh size  ¥ 16 and < 32 mm 228 (8) 228 (8) 228 228 4.a.ii Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm n.r. n.r. 227 227 227 4.a.iii Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm 103 103 227 227 227 4.a.iv Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm 103 103 114 91 4.a.v Trawls or Danish seines with mesh size  ¥ 120 mm 103 103 114 91 4.a.iii 8.1.a Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm with a 120 mm square mesh window 137 137 227 227 227 4.a.iv 8.1.a Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm with a 120 mm square mesh window 137 137 103 114 91 4.a.v 8.1.a Trawls or Danish seines with mesh size  ¥ 120 mm with a 120 mm square mesh window 137 137 103 114 91 4.a.v 8.1.j Trawls or Danish seines with mesh size  ¥ 120 mm with a 140 mm square mesh window 149 149 115 126 103 4.a.ii 8.1.b Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm complying with the conditions laid down in Appendix 2 Unlimited Unlimited Unl. Unl. 4.a.iii 8.1.b Trawls or Danish seines with mesh size  ¥ 90and < 100 mm complying with the conditions laid down in Appendix 2 Unlimited Unlimited Unl. Unl. 4.a.iv 8.1.c Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod 148 148 148 148 4.a.v 8.1.c Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod 160 160 160 160 4.a.iv 8.1.k Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 166 n.r. 4.a.v 8.1.k Trawls or Danish seines with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. n.r. 178 n.r. 4.a.v 8.1.h Trawls or Danish seines with mesh size  ¥ 120 mm operating under a system of automatic suspension of fishing licences 115 115 126 103 4.a.ii 8.1.d Trawls or Danish seines with mesh size  ¥ 70 and < 90 mm track records represent less than 5 % of cod, sole and plaice 280 280 280 280 4.a.iii 8.1.d Trawls or Danish seines with mesh size  ¥ 90 and < 100 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unl. 280 280 280 4.a.iv 8.1.d Trawls or Danish seines with mesh size  ¥ 100 and < 120 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unlimited Unl. Unl. 4.a.v 8.1.d Trawls or Danish seines with mesh size > 120 mm track records represent less than 5 % of cod, sole and plaice Unlimited Unlimited Unl. Unl. 4.a.v 8.1.h 8.1.j Trawls or Danish seines with mesh size > 120 mm with a 140 mm square mesh window and operating under a system of automatic suspension of fishing licenses n.r. n.r. 127 138 115 4.b.i Beam trawls with mesh size  ¥ 80 and < 90 mm n.r. 143 (8) Unl. 143 143 (8) 4.b.ii Beam trawls with mesh size  ¥ 90 and < 100 mm n.r. 143 (8) Unl. 143 143 (8) 4.b.iii Beam trawls with mesh size  ¥ 100 and < 120 mm n.r. 143 Unl. 143 143 4.b.iv Beam trawls with mesh size  ¥ 120 mm n.r. 143 Unl. 143 143 4.b.iii 8.1.c Beam trawls with mesh size  ¥ 100 and < 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 4.b.iii 8.1.i Beam trawls with mesh size  ¥ 100 and < 120mm for vessels having used beam trawls in 2003, 2004 or 2005 n.r. 155 Unl. 155 155 4.b.iv 8.1.c Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod n.r. 155 Unl. 155 155 4.b.iv 8.1.i Beam trawls with mesh size  ¥ 120 mm for vessels having used beam in 2003, 2004 or 2005 n.r. 155 Unl. 155 155 4.b.iv 8.1.e Beam trawls with mesh size  ¥ 120 mm track records shall represent less than 5 % of cod and more than 60 % of plaice n.r. 155 Unl. 155 155 4.c.i 4.c.ii 4.c.iii 4.d Gillnets and entangling nets with mesh sizes:  < 110 mm   ¥ 110 mm and < 220 mm   ¥ 220 mm and trammel nets 140 140 140 140 4.c.iii 8.1.f Gillnets and entangling nets with mesh size  ¥ 220 mm track records shall represent less than 5 % of cod and more than 5 % of turbot and lumpsucker 162 140 162 140 140 140 4.d 8.1.g Trammel nets with mesh size < 110 mm. The vessel shall be absent from the port no more than 24 h 140 140 205 140 140 4.e Long-lines 173 173 173 173 n.r. means non relevant. (d) Point 14.3 shall be replaced by the following: 14.3. For the purposes of this Annex and referring to the areas defined in point 2 and the groupings of fishing gears defined in point 4, the following transfer groups shall be defined: (a) grouping of fishing gears 4.a.i within any area; (b) groupings of fishing gears 4.a.ii within any area and 4.a.iii in Area IV, Divisions IIa (EC waters) VIa, VIIa and VIId; (c) groupings of fishing gears 4.a.iii in Kattegat and Skagerak, 4.a.iv and 4.a.v within any area; (d) groupings of fishing gears 4.b.i, 4.b.ii, 4.b.iii, and 4.b.iv within any area; (e) groupings of fishing gears 4.c.i, 4.c.ii, 4.c.iii and 4.d within any area; (f) grouping of fishing gears 4.e within any area.; (e) Point 14.6 shall be replaced by the following: 14.6. On request from the Commission, Member States shall provide information on the transfers that have taken place. With the purpose of making this information available to the Commission, a detailed format of spreadsheet may be adopted, in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002.; (f) Point 17.2 shall be replaced by the following: 17.2. Whenever the master of a vessel or his representative notifies the use of more than one of the groupings of fishing gears defined under point 4, the total number of days available during the year shall be no more than the arithmetic mean of the days corresponding to each gear grouping in accordance with Table I, rounded down to the nearest whole day.; (g) the following points shall be inserted: 17.2.a. If one of the gear groupings notified has no limitation in number of days, then the total number of days available during the year for this particular gear grouping shall remain unlimited. 17.2.b. At any moment, a vessel may use one of the gear groupings notified, which have a limited number of days, subject to the condition that the total number of days spent fishing with whichever gear grouping since the beginning of the year shall be: (a) no more than the number of days available under point 17.2; and (b) no more than the number of days that would be allocated if that gear was used in isolation in accordance with Table I. 17.2.c. Whenever a Member State chooses to divide the days into management periods in accordance with point 9, the conditions of points 17.2, 17.2.a. and 17.2.b. shall apply mutatis mutandis for each future management period. If a Member State has chosen one management period of the duration of a year, the conditions of points 17.2.a. and 17.2.b. shall not apply.; (h) Point 17.4 shall be replaced by the following: 17.4. Inspection and surveillance at sea and in port by the competent authorities shall be undertaken for verification of compliance with the requirements referred to in point 17.3. Any vessel found not to be complying with these requirements shall with immediate effect no longer be permitted to use more than one grouping of fishing gears.; (i) Point 25 shall be replaced by the following: 25. Communication of relevant data 25.1. On request from the Commission, Members States shall make available to it a spreadsheet with the data referred to in point 24 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 25.2. A new format of spreadsheet for making the data referred to in point 24 available to the Commission may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002.; (4) in Annex IIB: (a) Point 2 shall be replaced by the following: 2. Definition of days present within an area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the geographical area defined in point 1 and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned.; (b) Point 12.4 shall be replaced by the following: 12.4. No transfer of days from vessels benefiting from the allocation referred to in point 7.1 shall be permitted.; (c) Point 12.5 shall be replaced by the following: 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in the present point may be adopted in accordance with the procedure referred to in Article 30(2) of Regulation (EC) No 2371/2002.; (d) Point 20 shall be replaced by the following: 20. Communication of relevant data 20.1. On request of the Commission, Members States shall make available to the Commission a spreadsheet with the data referred to in point 19 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 20.2. A new format of spreadsheet for making the data referred to in point 19 available to the Commission may be adopted in accordance with the procedure referred to laid down in Article 30(2) of Regulation (EC) No 2371/2002.; (5) in Annex IIC: (a) Point 1 shall be replaced by the following: 1. Scope 1.1. The conditions laid down in this Annex shall apply to Community vessels of length overall equal to or greater than 10 metres carrying on board any of the gears defined in point 3, and present in Division VIIe. For the purposes of this Annex, a reference to the year 2006 means the period from 1 February 2006 to 31 January 2007. 1.2. Vessels fishing with static nets greater than 120 mm and with track records of less than 300 kg live weight of sole according to the EC logbook in 2004 shall be exempt from the provisions of this Annex on the conditions that: (a) such vessels catch less than 300 kg live weight of sole in 2006, and (b) such vessels do not tranship any fish at sea to another vessel, and (c) each Member State concerned submit a report to the Commission by 31 July 2006 and 31 January 2007 on these vessels' track records for sole in 2004 and catches of sole in 2006. When either of these conditions is not met, the concerned vessels shall with immediate effect no longer be exempted from the provisions of this Annex.; (b) Point 2 shall be replaced by the following: 2. Definition of days present within an area For the purpose of this Annex, a day present within an area shall be any continuous period of 24 hours (or part thereof) during which a vessel is present within the Division VIIe and absent from port. The time from which the continuous period is measured is at the discretion of the Member State whose flag is flown by the vessel concerned.; (c) Point 7 shall be replaced by the following: 7. Maximum number of days 7.1. The maximum number of days per year for which a vessel may be present within the area having carried on board and used any one of the fishing gears referred to in point 3 is shown in Table I. 7.2. The number of days per year for which a vessel is present within the total area covered by this Annex and Annex IIA shall not exceed the number shown in Table I of this Annex. However the number of days in which the vessel is present in the areas covered in Annex IIA shall comply with the maximum number fixed in accordance with Annex IIA.; (d) Point 11 shall be deleted; (e) Table I shall be replaced by the following: TABLE I Maximum number of days a vessel may be present within the area by fishing gear per year Gear group point 3 Denomination (9) Western Channel 3.a Beam trawls of mesh size  ¥ 80 mm 216 3.b Static nets with mesh size < 220 mm 216 (f) Point 12.4 shall be replaced by the following: 12.4. On request from the Commission, Member States shall provide reports on the transfers that have taken place. A detailed format of spreadsheet for making these reports available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002.; (g) Point 17 shall be replaced by the following: 17. Fishing effort messages Articles 19b, 19c, 19d, 19e and 19k of Regulation (EEC) No 2847/93 shall apply to vessels carrying on board the fishing gears defined in point 3 and operating in the area defined in point 1. Vessels equipped with vessel monitoring systems in accordance with Article 5 and 6 of Regulation (EC) No 2244/2003 shall be excluded from these hailing requirements.; (h) Point 28 shall be replaced by the following: 28. Communication of relevant data 28.1. On request of the Commission, Members States shall make available to it a spreadsheet with the data referred to in point 27 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. 28.2. A new format of spreadsheet may be adopted for the purpose of making the data referred to in point 27 available to the Commission may be adopted in accordance with the procedure laid down in Article 30(2) of Regulation (EC) No 2371/2002.; (6) In Annex IV, Part I shall be replaced by the following: PART I Quantitative limitations of licences and fishing permits for Community vessels fishing in third country waters Area of fishing Fishery Number of licences Allocation of licences amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, North of 62 ° 00' N 77 DK: 26, DE: 5, FR: 1, IRL: 7, NL: 9, SW: 10, UK: 17, PL: 1 55 Demersal species, North of 62 ° 00' N 80 FR: 18, PT: 9, DE: 16, ES: 20, UK: 14, IRL: 1 50 Mackerel, South of 62 ° 00' N, purse seine fishery 11 DE: 1 (10), DK: 26 (10), FR: 2 (10), NL: 1 (10) not relevant Mackerel, South of 62 ° 00' N, trawl fishery 19 not relevant Mackerel, North of 62 ° 00' N, purse seine fishery 11 (11) DK: 11 not relevant Industrial species, South of 62 ° 00' N 480 DK: 450, UK: 30 150 Waters of the Faroe Islands All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE: 0, DE: 4, FR: 4, UK: 18 13 Directed fishing for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28' N and east of 6 ° 30' W 8 (12) 4 Trawling outside 21 miles from the Faroese baseline. In the periods 1 March to 31 May and 1 October to 31 December, these vessels may operate in the area between 61 ° 20' N and 62 ° 00' N and between 12 and 21 miles from the baselines. 70 BE: 0, DE: 10, FR: 40, UK: 20 26 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30' N and west of 9 ° 00' W and in the area between 7 ° 00' W and 9 ° 00' W south of 60 ° 30' N and in the area south-west of a line between 60 ° 30' N, 7 ° 00' W and 60 ° 00' N, 6 ° 00' W. 70 DE: 8 (13), FR: 12 (13), UK: 0 (13) 20 (14) Directed trawl fishery for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend. 70 22 (14) Fisheries for blue whiting. The total number of licences may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting  34 DE: 3, DK: 19, FR: 2, UK: 5, NL: 5 20 Line fishing 10 UK: 10 6 Fishing for mackerel 12 DK: 12 12 Herring fisheries north of 62 ° N 21 DE: 1, DK: 7, FR: 0, UK: 5, IRL: 2, NL: 3, SW: 3 21 Waters of the Russian Federation All fisheries pm pm Fisheries for cod 7 (15) pm Fisheries for sprat pm pm (1) Excluding an estimated 2 000 tonnes of industrial by-catch. (2) May be taken in EC waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified. Norwegian waters (WHG/*04N ) EC 14 512 (3) Of which 16 170 tonnes are allocated to Iceland. (4) To be fished before 30 April 2006. (5) Including unavoidable by-catches (cod not allowed). (6) To be fished between July and December. (7) Only the denominations in points 4 and 8 are used. (8) Application of Regulation (EC) No 850/98 where restrictions exist. n.r. means non relevant. (9) Only the denominations in point 3. (10) This allocation is valid for purse and trawl fisheries. (11) To be selected from the 11 licences for purse seine fishery for mackerel South of 62 ° 00' N. (12) Following the Agreed Record of 1999, the figures for the Directed fishing for cod and haddock are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (13) These figures refer to the maximum number of vessels present at any time. (14) These figures are included in the figures for Trawling outside 21 miles from the Faroese baselines . (15) Applies only to vessels flying the flag of Latvia. ANNEX II In Part 2 of the Annex to Regulation (EC) No 2270/2004 the entry concerning the species roundnose grenadier in zone III shall be replaced by the following: Species: Roundnose grenadier Coryphaenoides rupestris Zone: III Denmark 2612 Germany 15 Sweden 134 EC 2 761